NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       FED. R. APP. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted November 23, 2010
                                   Decided November 30, 2010

                                              Before

                               MICHAEL S. KANNE, Circuit Judge

                               TERRENCE T. EVANS, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge
          
No. 10‐1631
                                                    Appeal from the United States District
UNITED STATES OF AMERICA,                           Court for the Northern District of Indiana,
     Plaintiff‐Appellee,                            South Bend Division.

       v.                                           No. 3:09‐CR‐00015(01)RM

MARK A. LEAZIER,                                    Robert L. Miller, Jr.,
    Defendant‐Appellant.                            Judge.

                                            O R D E R

        Mark Leazier’s felony convictions made it a federal crime for him to possess a gun,
see 18 U.S.C. § 922(g)(1) (2006), but an Indiana law‐enforcement officer investigating Leazier
for hunting deer illegally caught him shooting a 9mm pistol.  The officer informed federal
agents, and Leazier was prosecuted under § 922(g)(1).  He pleaded guilty and was
sentenced to 60 months’ imprisonment, 10 months below the bottom of his guidelines
range.  Leazier filed a notice of appeal, but his appointed lawyer moves to withdraw
because he cannot identify any nonfrivolous argument to pursue.  See Anders v. California,
386 U.S. 738 (1967).  Leazier has not responded to counsel’s submission.  See CIR. R. 51(b). 
We confine our review to the potential issues identified in counsel’s facially adequate brief. 
See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  Counsel verified that Leazier
does not want his guilty plea set aside and thus appropriately omits possible challenges to
No. 10‐1631                                                                                 Page 2

the plea colloquy or the voluntariness of the plea.  See United States v. Knox, 287 F.3d 667,
670‐72 (7th Cir. 2002).

       Counsel reports that he searched the record for possible challenges to Leazier’s
sentence and considers arguing that the district court erred in counting two of his prior
convictions as felony crimes of violence, which yielded a base offense level of 24 under
U.S.S.G. § 2K2.1(a)(2).  Leazier had objected that one of those convictions, for robbery, was
reduced to misdemeanor theft, but, as counsel notes, Leazier withdrew that objection after
reviewing the written judgment.  He thus waived the objection, and so we agree with
counsel that an appellate claim would be frivolous.  See United States v. Venturella, 585 F.3d
1013, 1019 (7th Cir. 2009), cert. denied, 130 S.Ct. 1547 (2010).  

       Counsel also considers arguing that Leazier’s prison sentence is unreasonably long. 
But the prison term is below the guidelines range and thus is presumptively reasonable.  See
United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008); United States v. George, 403 F.3d 470,
473 (7th Cir. 2005).  No circumstance warrants disregarding that presumption here, so we
agree with counsel that it would be frivolous to challenge the reasonableness of Leazier’s
sentence.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.